Plaintiff in error, Albert Williford, was convicted on an information charging that he did unlawfully sell to one J.C. Thomas, whisky, and was sentenced to pay a fine of fifty dollars and to be confined in the county jail for thirty days.
J.C. Thomas testified that the defendant sold him and Jeff Howard a couple of drinks of whisky and Howard paid for it. That the defendant at another time sold witness a drink of whisky for which he paid fifteen cents. This was all the evidence for the state.
Testifying in his own behalf the defendant Albert Williford denied that he sold the prosecuting witness any whisky; that the prosecuting witness came to him several times and asked him to sell him some whisky but that he never did. *Page 48 
The credibility of witnesses is a question solely for the jury's determination; and, to reverse a judgment on the ground that the verdict is contrary to the law, this court must find as a matter of law that the evidence is insufficient to warrant the conviction. Finding no reversible error in the record, it follows that the judgment of the trial court must be affirmed.